DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 11/3/2021 has been entered.

Response to Amendment
The claim amendments filed on 11/3/2021 are not in conformance with the Office's rules and regulations regarding claim amendments.  In particular, claims 14-15 are not listed in the claim listing.  It is unclear what the Applicant’s intention is with these claims.  Were claims 14-15 supposed to be canceled?  In an effort to continue prosecution, claims 14-15 were deemed to be still pending and contain the recitations from the Amendment and Response filed on 8/3/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “A combination of a prosthetic socket and a bio-sensor strip…wherein the bio-sensor strip comprises one or more bio-sensors…the combination further comprising a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector…wherein the one or more bio-sensors are disposed on at least one first strip comprising a polymer film” in lines 1-12, which renders the claim indefinite.
First, as best as can be understood, the claimed invention of claim 1 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  This interpretation connotes that the bio-sensor strip and the plurality of power leads and data leads are separate and distinct elements from each other.  However, this interpretation runs counter to the specification where it is disclosed that the plurality of power and data leads 820 are part of the bio-sensor strip 821.  In particular, page 17, paragraph 78 of the specification discloses:

    PNG
    media_image1.png
    130
    742
    media_image1.png
    Greyscale

This contradiction between the claim language and the specification causes confusion as to what is intended by the claim language.  Are the bio-sensor strip and the plurality of power leads and data leads separate and distinct elements from each other or are the plurality of power leads and data leads part of the bio-sensor strip?  This confusion renders claim 1 indefinite.
Second, claim 1 provides that the one or more bio-sensors are disposed on at least one first strip comprising a polymer film.  Claim 1 does not link the at least one strip to any particular element of claim 1, other than saying that the one or more bio-sensors are disposed on it.  

    PNG
    media_image2.png
    196
    729
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    195
    734
    media_image3.png
    Greyscale

This contradiction between the claim language and the specification causes confusion as to what is intended by the claim language.  Is the at least one first strip part of the bio-sensor strip or not?  Further, it seems counterintuitive that the bio-sensor is considered a strip without at least one first strip, but the claim does not give the impression that the at least one first strip is part of the bio-sensor strip.  This confusion renders claim 1 indefinite.
Third, according to one interpretation, the at least one first strip is not considered part of the bio-sensor strip.   Under this interpretation, it is not clear what the meaning of “wherein the one or more bio-sensors are disposed on at least one first strip comprising a polymer film” is supposed to be since the claimed invention of claim 1 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  The claim does not say that the “at least one first strip comprising a polymer film” is to be included in this combination of claim 1.  If it is not part of the claimed combination, the recitation “wherein the one or more bio-sensors are In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the “at least one first strip comprising a polymer film” is supposed to be part of the claimed combination, claim 1 should make it clear on this point.
Claims 2-15 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein a body part liner is disposed between the bio-sensor strip and the body part” in lines 1-2.  However, the claimed invention of claim 2 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  It is not clear what the meaning of “wherein a body part liner is disposed between the bio-sensor strip and the body part” is supposed to be since the claim does not say that the “body part liner” is to be included in this combination of claim 2.  If it is not part of the claimed combination, the recitation “wherein a body part liner is disposed between the bio-sensor strip and the body part” is a mere method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the “body part liner” is supposed to be part of the claimed combination, claim 2 should make it clear on this point.
Claim 15 is rejected by virtue of its dependence from claim 2.

First, as best as can be understood, the claimed invention of claim 3 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  Claim 3 does not link the second polymer film to any particular element of claim 3, other than saying that the second polymer film is disposed on the one or more bio-sensors and the plurality of power leads and data leads”.  However, this interpretation runs counter to the specification where it is disclosed that the second polymer film 824 is part of the bio-sensor strip 821.  In particular, pages 17-18, paragraphs 79 and 80 of the specification discloses:

    PNG
    media_image2.png
    196
    729
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    234
    729
    media_image4.png
    Greyscale

This contradiction between the claim language and the specification causes confusion as to what is intended by the claim language.  Is the second polymer film part of the bio-sensor strip or not?  This confusion renders claim 3 indefinite.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the “second polymer film” is supposed to be part of the claimed combination, claim 3 should make it clear on this point.
Claim 4 is rejected by virtue of its dependence from claim 3.
Claim 4 recites “the first polymer film” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “at least one first strip comprising a polymer film” of claim 1, lines 11-12.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the first polymer film” in claim 4.  Further, if they are different, it is not clear if “the first polymer film” of claim 4 is supposed to be part of the claimed combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 5 recites “wherein a side of the bio-sensor strip being in contact with the body part is made from polyurethane” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the body part that is made from polyurethane is the plastic film 824, as disclosed by pages 17-18, paragraphs 79 and 80 of the specification (provided above).  However, claim 5 does not recite that the bio-sensor strip comprises a plastic film, but only one or more bio-sensors.  The bio-sensors are not disclosed as being made from polyurethane.  Accordingly, it is not clear what the recitation of claim 5 is intended to mean.  Is the claim trying to say that the plastic film of polyurethane is part of the claim combination? If it is, the claim should make that clear.  Or is the claim trying to say that the bio-sensors are part made of polyurethane?  If it is, the claim 
Claim 6 recites “the at least one first polymer film” in line 2, but it is not clear if this recitation is the same as, related to, or different from “at least one first strip comprising a polymer film” of claim 1, lines 11-12.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the at least one first polymer film” in claim 6.  Further, if they are different, it is not clear if “the at least one first polymer film” of claim 6 is supposed to be part of the claimed combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads.
Claim 6 recite “wherein the one or more bio-sensors are affixed on the at least one first polymer film by an acrylic adhesive” in lines 1-2, which compounds the above indefiniteness issues regarding whether the at least one first strip of claim 1 and the at least one first polymer film of claim 6 are part of the claimed combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads and/or part of the bio-sensor strip of claim 1.  If they are not, this recitation of claim 6 is a mere method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Also, it is not clear if “an acrylic adhesive” of claim 6, lines 1-2 is supposed to be part of the claimed combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads.  If it is, the claim should make that clear.

Claim 10 recites “wherein the one or more bio-sensors are arranged in a two-dimensional array” in lines 1-2, but it is not clear how one or two bio-sensors can be arranged in a two-dimensional array.
Claim 11 recites “affixing one or more of the bio-sensor strips of claim 1” in line 3, which renders the claim indefinite since it refers to only a portion of the claimed combination of claim 1.  The claimed invention of claim 1 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  It is not clear if claim 11 is only claiming the bio-
Claims 12-14 are rejected by virtue of their dependence from claim 11.
Claim 13 recites “the parameter measurement data” in line 2, but it is not clear if this recitation is the same as, related to, or different from “measured parameters” of claim 1, line 5.  If they are the same, “the parameter measurement data” of claim 13 should be “the measured parameters”.  If they are different, their relationship should be made clear.  If they are different, there is insufficient antecedent basis for “the parameter measurement data” in claim 13. 
Claim 14 recites “the data from the one or more bio-sensor strips” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “measured parameters” of claim 1, line 5.  If they are the same, “the data from the one or more bio-sensor strips” of claim 14 should be “the measured parameters”.  If they are different, their relationship should be made clear.  If they are different, there is insufficient antecedent basis for “the data from the one or more bio-sensor strips” in claim 14.
Claim 15 recites “wherein a side of the bio-sensor strip being in contact with the body part liner is made from polyurethane” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the body part liner that is made from polyurethane is the plastic film 824, as disclosed by pages 17-18, paragraphs 79 and 80 of the specification (provided above).  However, claim 15 does not recite that the bio-sensor strip comprises a plastic film, but only one or more bio-sensors.  The bio-sensors are not disclosed as being made from polyurethane.  Accordingly, it is not clear what the recitation of claim 15 is intended to mean.  Is the claim trying to say that the plastic film of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “affixing one or more of the bio-sensor strips of claim 1” in line 3.  The claimed invention of claim 1 is a combination of (1) a prosthetic socket; (2) a bio-sensor strip; and (3) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector.  According to one interpretation, claim 11 is only claiming the bio-sensor strip of claim 1 and not any of the other features of claim 1, which is improper.  One cannot only claim a portion of a previous claim’s recitations.
Claims 12-14 are rejected by virtue of their dependence from claim 11.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 5 recites “wherein a side of the bio-sensor strip being in contact with the body part is made from polyurethane” in lines 2-3, which, according to one interpretation, improperly includes a human being as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0274896 (Wang)(previously cited), in view of U.S. Patent No. 7,780,741 (Janusson).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data 
Wang does not teach that the electronics liner 24 is held in place on an inside of the prosthetic socket.  Janusson teaches that liners are provided with a locking mechanism, such as a pin (col. 2, lines 40-65 of Janusson).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the locking mechanism of Janusson to fix the liner to the socket so as to make the assembly more structurally sound.
With respect to claim 1, the combination teaches or suggests a combination of a prosthetic socket (the prosthetic socket 20 or the sock 10 of Wang) and a bio-sensor strip (the liner 24 of Wang with the integrated sensors 26 of Wang) affixed and held in place on an inside of the prosthetic socket (the locking mechanism of Janusson) and being configured to be located between the prosthetic socket and a body part,
wherein the bio-sensor strip comprises one or more bio-sensors (the integrated sensors 26 of Wang), 
wherein the one or more bio-sensors measure parameters (pressure and temperature) at a location between the prosthetic socket and the body part;

wherein the plurality of data leads and the power and data connector are adapted to transfer the measured parameters from the one or more bio-sensors to a processor (the transmission of Wang; paragraphs 0064-0077 and 0079 of Wang), 
wherein the one or more bio-sensors are disposed on at least one first strip comprising a polymer film (the silicone material suggested by Janusson for the electronics line 24 of Wang).
Interpretation #1: With respect to claim 2, the combination teaches or suggests a body part liner is disposed between the bio-sensor strip and the body part (the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #2: With respect to claim 2, the combination teaches or suggests a body part liner is disposed between the bio-sensor strip and the body part (the hydrocolloid material of the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #1: With respect to claim 3, the combination teaches or suggests that a second polymer film is disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads (the prosthetic sock 10 of Wang when the prosthetic socket 20 of Wang is considered the claimed prosthetic socket; paragraphs 0024-0025 of Wang). 
Interpretation #2: With respect to claim 3, the combination teaches or suggests that a second polymer film is disposed on an opposite side of the one or more bio-sensors and the 
With respect to claim 4, the combination teaches or suggests that at least one of the first polymer film or the second polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the prosthetic sock 10 of Wang when using Interpretation #1 of claim 3; FIGS. 4-4A of Wang). 
Alternatively, with respect to claim 4, the combination teaches or suggests that at least one of the first polymer film or the second polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the electronics layer 24 of Wang; FIGS. 4-4A of Wang).
With respect to claim 5, the combination teaches or suggests that a side of the bio-sensor strip being in contact with the body part is made from polyurethane (paragraph 0043 of Wang). 
With respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the silicone of the electronics liner 24 in contact with the prosthetic sock 10 when the prosthetic sock is considered to be the claimed prosthetic socket).
Alternatively, with respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the additional silicon rubber liner of paragraph 0032 of Wang when the prosthetic socket 20 of Wang is considered the claimed prosthetic socket). 
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors measure at least one of pressure between the body part and the prosthetic socket, or 
With respect to claim 10, the combination teaches or suggests that the one or more bio-sensors are arranged in a two-dimensional array (the integrated sensors 26 of Wang in an array; see FIG. 4A of Wang). 
With respect to claim 15, the combination teaches or suggests that a side of the bio-sensor strip being in contact with the body part liner is made from polyurethane (when using claim interpretation #2 for claim 2, the hydrophilic polyurethane foam is the claimed polyurethane while the hydrocolloid material of the medical adhesives of Wang is the claimed body part liner; it would have been obvious to place the hydrophilic polyurethane foam between the sensors and the hydrocolloid material since the hydrocolloid material should be placed on the body part since it creates a seal around the wound that may prevent the release of moisture that results from daily activities; paragraphs 0036-0047 of Wang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the substrate of Wang since it provides a stronger bond between the two.  Thus, the . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  Wang further suggests that other sensors may be used (paragraph 0067 of Wang).  Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Sanders for measuring pressure pulse as one of the sensors of the combination since (1) Wang suggests that other sensors may be used and Sanders teaches one such sensor and/or (2) the arterial drive in the amputee can be determined and circulatory health may be monitored.  Thus, the combination teaches or suggests that the one or more bio-sensors measure at least one of a pulse or a galvanic response (the sensor of Sanders for measuring pressure pulse). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez)(previously cited).

With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and a prosthetic socket (the prosthetic sock 10 or the prosthetic socket 20 of Wang) comprising:
affixing one or more of the bio-sensor strips of claim 1 to the inside of the prosthetic socket, so that the bio-sensor strips are held in place on the inside of the prosthetic socket (affixing the bio-sensor strips of the combination with the locking mechanism of Janusson);
collecting the measured parameters from the one or more bio-sensor strips (taking measurements from the temperature and pressure sensors of Wang); and
processing the measured parameters from the one or more bio-sensor strips to produce a heat map of the properties between the body part and the prosthetic socket (generating the temperature map). 
With respect to claim 12, the combination teaches or suggests that the properties are indicative of at least one of fit, interaction or dynamics between the body part and the prosthetic 
With respect to claim 13, the combination teaches or suggests that the collecting of the parameter measurement data from the one or more bio-sensor strips is carried out whilst the body part is in motion (the integrated sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the data from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Response to Arguments
The Applicant’s arguments filed 11/3/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 11/3/2021, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
35 U.S.C. 101
With respect to claim 5, the Applicant’s amendment to claim 5 did not fully address the 101 rejection since the expression “wherein a side of the bio-sensor strip being in contact with the body part is made from polyurethane” improperly includes a human being as part of the claimed invention.
Prior art rejections
The Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, there are new grounds of prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0018 of U.S. Patent Application Publication No. 2010/0274364 teaches this as well.